EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Abbey Ibrahim on 9 February 2021.

The application has been amended as follows: 

Claims 1, 7, 13, and 18-20 have been amended as:

1. (Currently amended) A method for generating a chart suggestion list using data present in a data table of a collaborative spreadsheet stored in a cloud-based environment, the method comprising: 
providing the collaborative spreadsheet to be displayed on a first device of a first user, wherein the collaborative spreadsheet is shared with a second user by granting permissions to the second user that allows the second user to concurrently edit the 
parsing cells of the data table to identify one or more columns and one or more data types of the cells; 
performing a statistical analysis of the one or more columns to obtain one or more statistics about the one or more columns; 
creating one or more suggested charts based on the one or more statistics about the one or more columns and the one or more data types of the cells wherein each of the one or more suggested charts represents at least a subset of the data in the data table; 
generating a chart suggestion list including at least one of the one or more suggested charts; 
presenting the chart suggestion list on the first device of the first user; 
receiving additional data in the data table from the second device of the second user, the additional data added by the second user while editing the collaborative spreadsheet on the second device concurrently with the editing of the collaborative spreadsheet on the first device; 
while the chart suggestion list is presented on the first device of the first user, automatically revising at least one of the created one or more suggested charts 
updating the chart suggestion list presented on the first device of the first user to include at least one of the one or more revised suggested charts, wherein the updating is concurrent with viewing of the collaborative spreadsheet on the first device; and
responsive to receiving, from the first device of the first user, a selection of a suggested chart of the chart suggestion list, inserting the suggested chart into the collaborative spreadsheet, the inserted suggested chart to be presented with the data table on the first device of the first user.

7. (Cancelled)

13. (Currently amended) A system for generating a chart suggestion list using data present in a data table of a collaborative spreadsheet stored in a cloud-based environment, comprising: 
a memory device storing instructions; and 
a processing device coupled to the memory device, the processing device to execute the instructions to: 
provide the collaborative spreadsheet to be displayed on a first device of a first user, wherein the collaborative spreadsheet is shared with a second user by granting permissions to the second user that allows the second user to 
parse cells of the data table to identify one or more columns and one or more data types of the cells;
 perform a statistical analysis of the one or more columns to obtain one or more statistics about the one or more columns; 
create one or more suggested charts based on the one or more statistics about the one or more columns and the one or more data types of the cells, wherein each of the one or more suggested charts represents at least a subset of the data in the data table; 
generate a chart suggestion list including at least one of the one or more suggested charts; 
present the chart suggestion list on the first device of the first user; 
receive additional data in the data table from the second device of the second user, the additional data added by the second user while editing the collaborative spreadsheet on the second device concurrently with the editing of the collaborative spreadsheet on the first device; 
while the chart suggestion list is presented on the first device of the first user, automatically revise at least one of the created one or more suggested charts to generate one or more revised suggested charts representing the additional data from the second device of the second user; 
update the chart suggestion list presented on the first device of the first user to include at least one of the one or more revised suggested charts, wherein 
responsive to receiving, from the first device of the first user, a selection of a suggested chart of the chart suggestion list, insert the suggested chart into the collaborative spreadsheet, the inserted suggested chart to be presented with the data table on the first device of the first user.

18. (Currently amended) One or more tangible, non-transitory computer-readable storage media storing instructions for generating a chart suggestion list using data present in a data table of a collaborative spreadsheet stored in a cloud-based environment, the instructions, when executed by one or more processing devices, cause the one or more processing devices to: 
provide the collaborative spreadsheet to be displayed on a first device of a first user, wherein the collaborative spreadsheet is shared with a second user by granting permissions to the second user that allows the second user to concurrently edit the collaborative spreadsheet on a second device while the first user edits the collaborative spreadsheet on the first device; 
parse cells of the data table to identify one or more columns and one or more data types of the cells; 
perform a statistical analysis of the one or more columns to obtain one or more statistics about the one or more columns; 
create one or more suggested charts based on the one or more statistics about the one or more columns and the one or more data types of the cells, wherein each of 
present the chart suggestion list on the first device of the first user; 
receive additional data in the data table from the second device of the second user, the additional data added by the second user while editing the collaborative spreadsheet on the second device concurrently with the editing of the collaborative spreadsheet on the first device; 
while the chart suggestion list is presented on the first device of the first user, automatically revise at least one of the created one or more suggested charts to generate one or more revised suggested charts representing the additional data from the second device of the second user; 
update the chart suggestion list presented on the first device of the first user to include at least one of the one or more revised suggested charts, wherein the updating is concurrent with viewing of the collaborative spreadsheet on the first device; and 
responsive to receiving, from the first device of the first user, a selection of a suggested chart of the chart suggestion list, insert the suggested chart into the collaborative spreadsheet, the inserted suggested chart to be presented with the data table on the first device of the first user.  

19. (Original) The computer-readable storage media of claim 18, wherein the one or more processing devices are to create the one or more suggested charts by applying one or more rules to the data table, the one or more rules define a relationship 

20. (Original) The computer-readable storage media of claim 18, wherein the one or more processing devices are to create the one or more suggested charts by applying the one or more statistics about the one or more columns and the one or more data types of the cells as inputs to a machine learning model that is trained to produce one or more chart types as a target output, the one or more charts are created based on the produced chart types.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, alone or by combination, teaches the claimed invention as a whole as disclosed by the combination of limitations that presented in the amended independent claims as result of the Examiner’s Amendment. In regards to independent claims 1, 13, and 18, prior to the amendments through the Examiner’s Amendment, the combination of the cited art, Wakefield, Rochelle, Bhansali, and Fan, taught the limitations of the independent claims 1, 13, and 18. Therefore, Applicant's remarks towards these claims were not persuasive and the cited art would have taught the 
Therefore, no prior art exists, individually or in combination, teaches the claimed invention as a whole since the prior art fails to disclose or suggest each of the amended limitations together as claimed. Further, the Examiner cannot determine a reasonable motivation, either in the prior art or the existing case law, to combine the known elements together as claimed. Therefore, the claims are allowable
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Note: Claim 7 was cancelled due to having similar subject matter already disclosed in Claim 1. Claims 18-20 were amended since “computer readable media” was not explicitly disclosed in Applicant’s specification. 

EXAMINER’S COMMENT
	This notice of allowance/Examiner’s Amendment is in response to the amendment filed on 30 December 2020, the Interview with Ms. Ibrahim on 8 February 2021, and the Information Disclosure Statement filed on 9 March 2021. 
Claims 1, 13 and 18 were amended on 12/30/2020.
All rejections from the previous office action were withdrawn as necessitated by the amendment.
Claims 1-20 were pending prior to the Examiner’s Amendment. 
Claims 1, 13, and 18 are independent claims.
Claim 7 was cancelled due to the Examiner’s Amendment.
Claims 18-20 were amended via the Examiner’s Amendment.
Claims 1-6, 8-20 are pending and allowed. 

Information Disclosure Statement
The information disclosure statement filed 3/9/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. Reference 3 and 4 under NPL Document are not in English and does not include a concise explanation of the relevance in English (e.g. English abstract) or a written English-language translation is provided, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information. Reference 1under NPL Document is not in English and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177